      Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 1 of 29



                    UNITED STATES DISTRICT COURT

                      DISTRICT OF NEW HAMPSHIRE


Patricia Kratz,
     Plaintiff

     v.                                      Case No. 15-cv-232-SM
                                             Opinion No. 2019 DNH 049
Richard J. Boudreau
& Associates, LLC, and
Schlee and Stillman, LLC,
     Defendants


                               O R D E R


     This case requires an examination and application of the

federal common law doctrine of successor liability.         On June 18,

2015, Patricia Kratz, filed this suit against her former

employer, Richard J. Boudreau & Associates, LLC. (“RJBA”),

seeking damages under Title VII and NH RSA 354-A for sexual

harassment and retaliation.     In October, 2015, Kratz amended her

complaint to assert identical claims against Schlee and

Stillman, LLC (“Schlee & Stillman”) (now known as Stillman Law,

LLC (“Stillman Law”)).    Stillman Law had purchased RJBA’s assets

in April of 2015, before Kratz filed suit, but after she filed

an administrative claim with the New Hampshire Human Rights

Commission (and the Equal Employment Opportunity Commission).

The amended complaint raises a preliminary, and potentially

dispositive, issue:    Whether the federal common law doctrine of



                                   1
      Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 2 of 29



successor liability renders Stillman Law liable for Kratz’s

antecedent employment claim.     Stillman Law asserts that it does

not, and that Kratz’s claim against it must be dismissed.             An

evidentiary hearing was held on January 8, 2019, and the matter

taken under advisement.


                              BACKGROUND

     RJBA was established in 2001 as a law firm concentrating in

the field of debt collection.     Richard Boudreau owned 99 percent

of RJBA; the remaining one percent was owned by Keith Mitchell,

who began working for RJBA as head of litigation in 2006, and

later worked as its Managing Attorney until RJBA’s closure.             At

its peak, RJBA had ten offices in several different states,

including New Hampshire, Massachusetts, Rhode Island,

Connecticut, Virginia, North Carolina, South Carolina, Georgia,

and Texas.   See Document No. 32-2 at 64:1-4; Document No. 32-4

at 8:4-14.


     In 2013, RJBA’s practice began to decline.        Concerned that

RJBA might not survive, Boudreau attempted to consolidate the

firm’s operations in Woburn, Massachusetts, and decreased its

workforce significantly.    Nevertheless, the firm continued to

struggle financially.




                                   2
        Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 3 of 29



     Michael Stillman and David Schlee also practiced in the

debt collection field.      They served as co-managing members of

Schlee & Stillman, LLC.      At the request of Discover Bank, one of

Schlee & Stillman’s clients (and also a client of RJBA),

Stillman contacted Boudreau to arrange the transfer of

responsibility for Discover’s collection accounts then with

RJBA.   Stillman and Boudreau were not strangers; both testified

that they were friendly even before Stillman contacted Boudreau

on Discover’s behalf.      On January 1, 2015, Schlee & Stillman

acquired Discover’s active files from RJBA.          At the same time,

Robert O’Brien, a litigation attorney who had been working with

RJBA for several years, left and began working as an attorney

for Schlee & Stillman.


     Given the failing circumstances in which RJBA found itself,

negotiations also ensued between Schlee, Stillman and Boudreau

regarding Schlee & Stillman’s purchasing RJBA’s assets.            In

conjunction with those negotiations, Stillman commissioned an

appraisal of RJBA.     That appraisal valued RJBA’s projected net

orderly liquidation value at a mere $26,000, if the physical

assets were sold onsite over a four-week period.


     RJBA was deep in debt, many of its assets were subject to

lender-held security interests, and it was on the brink of

failure.    Schlee & Stillman contacted several of RJBA’s


                                     3
      Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 4 of 29



creditors and negotiated facilitating agreements, to allow a

purchase of RJBA’s assets free of encumbrances.        As Stillman

testified, he was primarily concerned about any RJBA debts that

might adversely affect the firm’s clients.       Specifically, Schlee

& Stillman resolved potential issues with: (1) Cummings

Properties, the owner of office space RJBA leased in Woburn,

Massachusetts; 1 and (2) Pentucket Bank, RJBA’s principal

creditor, which had extended RJBA a $1.3 million line of credit

in return for a security interest in RJBA’s assets, including

its capital, receivables, and equipment.       Stillman testified

that he also reviewed certain RJBA creditor records with

Boudreau.   Finally, Stillman spoke with Mitchell concerning

pending litigation matters against RJBA, particularly a case

involving Citizens Bank, as well as potential claims for

referral fees that might be owed on cases being handled by RJBA.


     On April 1, 2015, RJBA and Schlee & Stillman executed an

asset purchase agreement.     Under the agreement’s terms, Schlee &

Stillman paid $15,000 directly to RJBA’s major creditor,

Pentucket Bank, in return for all of RJBA’s assets.         Stillman


1  After spending a day with a realtor searching for commercial
property in Woburn for Schlee & Stillman’s new office, Stillman
determined (based on the costs and administrative expenses
associated with moving office equipment purchased from RJBA)
that it made the most financial sense to negotiate a new lease
with Cummings Property for a portion of the space RJBA was about
to abandon.


                                   4
      Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 5 of 29



testified that the $15,000 purchase price was arrived at in

light of the appraisal report valuation, less an amount to

adjust for monthly rent paid by RJBA on the Woburn property (the

appraisal had estimated that an onsite sale period of

approximately one month would be required).


     The asset purchase agreement was drafted by Stillman, who

testified that he is “not a sophisticated transactional

attorney,” and that he likely found a form on the “LegalZoom”

website, modifying it to the best of his abilities.         The asset

purchase agreement between RJBA and Schlee & Stillman included a

provision in the form releasing Schlee & Stillman from “all

liabilities and obligations of [RJBA] with respect to current or

former employees.”   Document No. 32-3 at 2.       Despite that

provision in the form, Stillman testified that he “absolutely

[did] not” have in mind any particular outstanding RJBA

employment claims that Schlee & Stillman sought to avoid.


     On the same day, April 1, 2015, Schlee & Stillman opened

its Woburn branch, hiring the majority of RJBA’s employees to

continue in essentially the same collections work.         Those

employees included Boudreau, who became Schlee & Stillman’s

regional attorney manager, and Mitchell.       Having negotiated a

separate lease with Cummings Property that covered a smaller




                                   5
      Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 6 of 29



portion of RJBA’s former (now abandoned) space, Schlee &

Stillman began practicing in Woburn.


     The financial consideration received by RJBA from the asset

purchase took the form of a small reduction in the large debt

owed to Pentucket Bank.    The bank necessarily released its lien

on the assets purchased, in exchange for payment being made

directly to it.   RJBA then dissolved, lacking sufficient funds

to even go through a formal liquidation process. 2       RJBA was and

remains judgment proof.


     Patricia Kratz & RJBA

     Kratz’s allegations against RJBA are fully described in the

court’s order on Schlee & Stillman’s motion for summary

judgment.   But briefly, Kratz began working for RJBA as a debt

collector on April 21, 2014, about one year before its

dissolution.   Shortly after starting work, Kratz says, she was

subjected to frequent sexual harassment by her training manager.

On May 15, 2014, Kratz complained to Greg Ormond, RJBA’s

Director of Operations, and met with Ormand and a Human




2    In September, 2014, Boudreau filed for personal bankruptcy.
The trustee in that case conducted a cursory review of RJBA’s
assets to assess Boudreau’s interest, and determined that
Boudreau’s 99 percent ownership interest in the firm was without
value.


                                   6
        Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 7 of 29



Resources representative concerning her complaint.           She alleges

that no remedial action was taken.


     Following Kratz’s complaint, she says she was ridiculed by

other RJBA employees for complaining about sexual harassment,

given poor quality collection leads to call, and, eventually, on

June 2, 2014, she was fired, purportedly for not meeting her

assigned collections quota.       Kratz contends that her discharge

was in fact retaliatory - that she was actually fired because

she complained about sexual harassment.


     Following her discharge, Kratz filed a formal Charge with

the New Hampshire Commission for Human Rights and the federal

Equal Employment Opportunity Commission (“EEOC”), dated June 12,

2014.   Notice of the Charge was sent to RJBA on June 19, 2014.

RJBA filed an answer to the Charge on August 18, 2014, which was

signed and sworn to by Mitchell.


     On November 12, 2014, the parties engaged in an

unsuccessful mediation proceeding.        Robert O’Brien appeared at

the mediation on behalf of RJBA, and Mitchell also spoke with

the mediator by phone.      The parties exchanged settlement

proposals, but no agreement was reached.         Following the

mediation, the Charge remained under investigation at the Human

Rights Commission until after the asset purchase was completed.


                                     7
         Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 8 of 29



On April 13, 2015, Kratz obtained a Right to Sue letter, and, on

June 18, 2015, filed this suit.


     Kratz’s Claim and Schlee & Stillman

     Schlee & Stillman asserts that it had no knowledge of

Kratz’s harassment and retaliation claims when the asset

purchase agreement was executed.          Stillman testified that while

he did review some creditor records with Boudreau prior to

execution of the agreement, neither he nor Schlee & Stillman

reviewed any RJBA records concerning regulatory matters relating

to RJBA, consumer complaints relating to RJBA’s collection

activity, or any records regarding pending or potential lawsuits

to which RJBA was a party. 3


     Boudreau testified that he has never met Kratz, and does

not recall when he became aware of the Kratz matter (which

Mitchell had been handling on RJBA’s behalf).           Boudreau did not

remember ever discussing the matter with Mitchell, and testified

that he has no recollection of any direct knowledge of Kratz’s

claim.    Boudreau also testified that he did not tell Schlee &


3    The evidentiary record suggests that any review by Schlee &
Stillman may have proved fruitless with respect to discovery of
Kratz’s claim. Mitchell testified at deposition that RJBA’s
administrative complaint records would probably reflect Kratz’s
EEOC charge (Document No. 32-4 at 34:23 – 37:19). But, during
discovery in this case, Schlee & Stillman reviewed and produced
those documents. The records did not reference any claim by
Kratz against RJBA.


                                      8
      Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 9 of 29



Stillman of the Kratz claim because, he says, he did not know

about it.


     For his part, Mitchell testified that he did not raise the

Kratz matter with Schlee & Stillman before April 1, 2015,

either.   See Document No. 32-4, at 40:12-16.       Mitchell stated

that he did not discuss the Kratz matter with anyone at Schlee &

Stillman until well after suit had been filed and process was

served on Schlee & Stillman.     See id., at 43:4-6; 46:3-11.         On

April 22, 2015, Mitchell (after he had left RJBA and while

working at Schlee & Stillman) sent a letter to Kratz, copying

the EEOC, in which he notified her that all further

communication regarding the matter should be sent directly to

Boudreau, as an individual.     Id. at 43:7-23; 48:3-6.      Mitchell

did not consult with anyone at Schlee & Stillman before sending

that letter.   Id.


     As previously noted, O’Brien began working for Schlee &

Stillman on January 1, 2015.     O’Brien did not discuss the Kratz

matter with anyone from Schlee & Stillman between January 1,

2015, and April 1, 2015.    See Document No. 32-5, at 13:1-7.

And, as of the date of his deposition, August 31, 2016, O’Brien

testified that he had yet to discuss the Kratz matter with

anyone from Schlee & Stillman.     Id.




                                   9
      Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 10 of 29



                               DISCUSSION

     As noted in the court’s previous order, federal courts have

taken an expansive view of successor liability when unlawful

employment practices are involved.       See Einhorn v. M.L. Ruberton

Constr. Co., 632 F.3d 89, 94 (3d Cir. 2011) (“Federal courts

beginning with Golden State [Bottling Co. v. NLRB, 414 U.S. 168

(1973)] have developed a federal common law successorship

doctrine imposing liability upon successors beyond the confines

of the common law rule when necessary to protect important

employment-related policies.”); see also John Wiley & Sons, Inc.

v. Livingston, 376 U.S. 543, 549 (1964) (“[t]he objectives of

national labor policy, reflected in established principles of

federal law, require that the rightful prerogative of owners

independently to rearrange their businesses and even eliminate

themselves as employers be balanced by some protection to the

employees from a sudden change in the employment

relationship.”).    The parties here agree that the federal common

law principle of successor liability applies. 4


     In Equal Employment Opportunity Comm'n v. MacMillan Bloedel

Containers, Inc., 503 F.2d 1086, 1094 (6th Cir. 1974), the Sixth



4 As noted in the summary judgment order in this case, our court
of appeals has not directly addressed the issue of successor
liability in the Title VII employment context, but there is no
principled reason to think the doctrine would not apply.


                                   10
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 11 of 29



Circuit described a nine-factor test useful in analyzing

successor liability under Title VII:


     1) whether the successor company had notice of the
     charge, 2) the ability of the predecessor to provide
     relief, 3) whether there has been a substantial
     continuity of business operations, 4) whether the new
     employer uses the same plant, 5) whether he uses the
     same or substantially the same work force, 6) whether
     he uses the same or substantially the same supervisory
     personnel, 7) whether the same jobs exist under
     substantially the same working conditions, 8) whether
     he uses the same machinery, equipment and methods of
     production and 9) whether he produces the same
     product.

Courts have generally focused on the first three of the

MacMillan factors, since the rest generally relate to assessing

“substantial continuity,” albeit in greater detail.        See, e.g.,

Guarcas v. Gourmet Heaven, LLC, No. CV 15-056ML, 2016 WL

7632844, at *6 (D.R.I. Nov. 30, 2016), rept. & rec. adopted, No.

1:15-CV-00056-ML-PAS, 2017 WL 127868 (D.R.I. Jan. 3, 2017))

(“Turning to the elements of the federal common law test, the

cases generally deploy a three-prong approach that considers 1)

whether the purchaser is a bona fide successor; 2) whether the

purchaser had notice of the potential liability; and 3) the

extent to which the predecessor can provide adequate relief

directly.”).


     As the Court of Appeals for the Seventh Circuit observed in

Wheeler v. Snyder Buick, Inc., 794 F.2d 1228, 1236 (7th Cir.


                                  11
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 12 of 29



1986), “[t]he first two factors are ‘critical’ because of the

inequity of holding a successor liable when ‘the predecessor is

fully capable of providing relief or when the successor did not

have the opportunity to protect itself by an indemnification

clause in the acquisition agreement or a lower purchase price.’”

(quoting Musikiwamba v. ESSI, Inc., 760 F.2d 740, 750 (7th Cir.

1985)).   “The remaining [factors] simply ‘provide a foundation

for analyzing the larger question of whether there is a

continuity in operations and the work force of the successor and

predecessor employers.’”    Rojas v. TK Comm., Inc., 87 F.3d 745,

750 (5th Cir. 1996) (quoting Musikiwamba, 760 F.2d at 751)

(citing Bates v. Pacific Maritime Assn., 744 F.2d 705, 709–10

(9th Cir. 1984) (three factors governing successor liability

determination are (1) continuity in operations and workforce,

(2) notice of the claim, and (3) ability of predecessor employer

to provide relief)) (additional citations omitted).


     Finally, as the Court of Appeals for the Eighth Circuit has

observed:

     “[t]he ultimate inquiry always remains whether the
     imposition of the particular legal obligation at issue
     would be equitable and in keeping with federal
     policy.” Prince [v. Kids Ark Learning Ctr., LLC, 622
     F.3d 992, 995 (8th Cir. 2010)] (quoting Cobb v.
     Contract Transp., Inc., 452 F.3d 543, 554 (6th Cir.
     2006)). Before imposing successor liability, a court
     must balance the plaintiff's interests, the
     defendant's interests, and federal policy. See Cobb,
     452 F.3d at 554. Imposing successor liability is


                                  12
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 13 of 29



     appropriate only if it “strike[s] a proper balance
     between on the one hand preventing wrongdoers from
     escaping liability and on the other hand facilitating
     the transfer of corporate assets to their most
     valuable uses.” EEOC v. Vucitech, 842 F.2d 936, 944–
     45 (7th Cir. 1988).

Nutt v. Kees, 796 F.3d 988, 991 (8th Cir. 2015).


     Here, that RJBA does not have the ability to provide relief

to Kratz is uncontested.    The firm is dissolved and without

assets.


     While Schlee & Stillman does not concede the point, and it

can certainly be argued the other way, the record fairly

establishes the type of “substantial continuity” between RJBA’s

practice and Schlee & Stillman’s practice (now Stillman Law)

that would be consistent with imposition of successor liability.

Schlee & Stillman located its Woburn practice within the same

office space previously occupied by RJBA.       It practiced law,

concentrating in debt collection, and engaged in debt collection

activity, just as RJBA did.    Many of RJBA’s clients continued on

as clients of Schlee & Stillman.       It hired nearly all of RJBA’s

employees, to perform virtually the same work, and used the same

office equipment.


     As Stillman pointed out at the hearing, RJBA’s clients did

not become Schlee & Stillman clients as part of the asset



                                  13
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 14 of 29



purchase.    Clients of a law firm are not assets, although the

“book of business” they represent may well add significantly to

the value of a firm.    Clients, of course, are free to remain

with a successor firm, or go with a different firm, or perhaps

with other attorneys leaving the firm to set up their own

practices.    Clients are free to retain whomever they choose to

represent them.    But, Schlee and Stillman did actively reach out

to RJBA’s clients in an effort to enter into new relationships

with those clients, generally successfully.       So, the same work

continued to be performed for many of the same clients

previously served by RJBA, in the same place, by essentially the

same employees.    The retained clients are a factor, then, though

that factor does not by itself tip the balance much either way.

The several other factors noted are sufficient to support a

finding of substantial continuity of the prior business.


     The liability inquiry does not end there.        This particular

case turns primarily on the requirement of notice, but also on

facts unique to this case that counsel against imposing

successor liability under general equitable principles.


     Notice (Actual & Constructive)

     Turning to the question of notice, Schlee & Stillman

asserts that it did not have actual notice of Kratz’s claim, and



                                  14
         Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 15 of 29



Kratz has not presented any evidence or argument to the

contrary.     Nor, says Schlee & Stillman, has Kratz established

sufficient facts to allow the court to “imply knowledge from the

circumstances.” 5     Tsareff v. ManWeb Servs., Inc., 794 F.3d 841,

847 (7th Cir. 2015) (“Notice can be proven not only by pointing

to the facts that conclusively demonstrate actual knowledge, but

also by presenting evidence that allows the fact finder to imply

knowledge from the circumstances.”).


     The parties agree that there is no direct evidence of

actual knowledge by Schlee & Stillman.          Accordingly, Kratz takes

the position that Schlee & Stillman had constructive notice of

her pending employment claim.         Because Schlee & Stillman failed

to engage in due diligence, and that failure was so substantial,

Kratz says, a finding of constructive notice is warranted.



     5
          While Kratz does not explicitly make the argument, a
buyer’s minimal due diligence efforts is not the type of
evidence from which it may be conclusively inferred that
defendants had actual knowledge of pending claims. There are
many reasons why a party might engage in minimal due diligence
before purchasing assets. A few potential explanations come
quickly to mind: lack of sophistication or experience; or lack
of sufficient resources to conduct a thorough investigation; or
a transaction of such modest value that even a modest inquiry
might be thought unnecessary. Accordingly, minimal due
diligence, alone, is generally not sufficient to establish “a
strong circumstantial evidence basis from which knowledge could
reasonably be inferred.” N.L.R.B. v. S. Harlan Coal, Inc., 844
F.2d 380, 386 (6th Cir. 1988).




                                      15
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 16 of 29



Kratz contends that, as part of a reasonable due diligence

effort, Schlee & Stillman should have asked RJBA to disclose all

pending claims against it.    And, Kratz specifically takes issue

with Schlee & Stillman’s failure to review the files of RBJA’s

litigation attorney, Mitchell, prior to the asset purchase,

which she labels a “fundamental failure of reasonable due

diligence.”   Pl.’s Post-Hearing Memo. at 4.      Kratz also argues

that, given the relevant industry (debt collection, in which

suits by debtors against collection agencies for unfair

collection practices are said to be common), and given that RJBA

had laid off a significant number of its employees in the year

preceding the asset purchase (increasing the risk of potential

employment claims), it cannot be said that Schlee & Stillman

engaged in “the type of due diligence that would be reasonable

to protect the buyer given the circumstances.”        Id. at 7.

Schlee & Stillman’s failure to affirmatively inquire about the

universe of outstanding potential claims against RJBA, Kratz

says, is strong evidence “that [Schlee & Stillman] either did

not care or did not want to know” about her claim.        Id. at 5.


     So, essentially Kratz contends that, because her claim

could have been discovered through the exercise of reasonable

due diligence by Schlee & Stillman, notice of her claim should

be imputed to it.   In other words, because the degree of due



                                  16
         Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 17 of 29



diligence Schlee & Stillman exercised was unreasonable, the

court should find that Schlee & Stillman had constructive notice

of her claim, 6 sufficient to impose successor liability.


     The importance of notice in successor liability cases

cannot be overstated.       See Musikiwamba, 760 F.2d at 750 (“The

successor doctrine is derived from equitable principles, and it

would be grossly unfair, except in the most exceptional

circumstances, to impose successor liability on an innocent

purchaser when      . . .   the successor did not have the

opportunity to protect itself by an indemnification clause in

the acquisition agreement or a lower purchase price.”).             See

also Thompson v. Real Estate Mortg. Network, 748 F.3d 142 (3d



     6
          Plaintiff’s position obtains some support from a
recent decision by the Court of Appeals for the Ninth Circuit.
In Heavenly Hana LLC v. Hotel Union & Hotel Indus. of Hawaii
Pension Plan, 891 F.3d 839, 845 (9th Cir. 2018), a case
involving the imposition of successor liability under the
Employee Retirement Income Security Act (“ERISA”), the Ninth
Circuit stated: “[u]nder a constructive notice standard,
purchasers are deemed to have notice of any facts that ‘one
using reasonable care or diligence should have.’” (quoting
Black’s Law Dictionary (10th ed. 2014), and citing Beneficial
Standard Life Ins. Co. v. Madariaga, 851 F.2d 271, 275 (9th Cir.
1988) (“The plaintiff is deemed to have had constructive
knowledge if it had enough information to warrant an
investigation which, if reasonably diligent, would have led to
discovery of the fraud.’)”). But even that decision posits
information in the hands of the buyer sufficient to warrant an
investigation which, in turn, ought to lead to discovery of the
critical fact.




                                      17
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 18 of 29



Cir. 2014) (The “requirement of notice and the ability of the

successor to shield itself during negotiations temper concerns

that imposing successor liability might discourage corporate

transactions.”).


     The level of due diligence conducted with respect to a

particular transaction may sometimes be relevant in weighing

constructive notice claims.    But, the strength of that relevance

is tied, in cases like this, to whether there are facts in the

record suggesting that buyers were purposefully failing to

exercise diligence in order to later claim ignorance of pending

employment claims, or were ignoring information that would

induce a reasonable buyer to make focused inquiries.         In other

words, a successor cannot be faulted for failure to conduct an

inquiry if nothing put that successor on notice that inquiry was

warranted.   Accordingly, a plaintiff must at least point to “red

flags . . . [that] should have led the defendant to inquire

further into the circumstances of the transaction.”        Xue Ming

Wang v. Abumi Sushi Inc., 262 F. Supp. 3d 81, 93 (S.D.N.Y.

2017).


     That point is explored quite persuasively in Xue Ming Wang,

supra, a successor liability case involving a Fair Labor

Standards Act claim.   The plaintiff was employed as a delivery

worker at a Japanese restaurant owned by 1 Chimi.        1 Chimi


                                  18
        Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 19 of 29



(owned by Liang Zhang) sold the restaurant to Abumi Sushi, Inc.

(owned by Qing Zhong Li) in June, 2015.         Li learned that 1 Chimi

was selling the restaurant through a friend of a former

employee, and, in negotiating the purchase, dealt primarily with

the restaurant’s then-manager, not Zhang.          Id. at 84.    Abumi

Sushi had no knowledge of 1 Chimi’s wage and hour practices at

the time of purchase.      In December, 2015, the plaintiff filed

suit.


     Abumi Sushi moved for summary judgment as to all claims

pre-dating the June, 2015, sale, and, in response, plaintiff

argued that Abumi Sushi should be held liable for violations

during the pre-sale period under the federal doctrine of

successor liability.      Id. at 85.      While Abumi Sushi had no

actual notice of the claim, or of the FLSA violations underlying

the claim, the plaintiff “urge[d] the Court to apply a standard

that would charge the Appearing Defendants with notice of the

alleged wage and hour violations if they could have been

discovered through due diligence.”         Id. at 93.    In support of

that position, the plaintiff relied upon Bautista v. Beyond Thai

Kitchen, Inc., No. 14 CIV. 4335 LGS, 2015 WL 5459737, at *1

(S.D.N.Y. Sept. 17, 2015), in which the court held that

defendants had constructive notice where “certain red flags – a

suspiciously low purchase price and an uncharacteristically



                                     19
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 20 of 29



quick closing – should have led the defendant to inquire further

into the circumstances of the transaction.”       Wang, 262 F. Supp.

3d at 93.


     The court rejected plaintiff’s position:


     It is one thing to charge an innocent purchaser with
     constructive notice of a lawsuit that has already been
     filed against the seller, or to expect a purchaser
     with actual knowledge of red flags to conduct a
     further inquiry, or to expect a purchaser with actual
     knowledge of wage underpayment to infer the potential
     for legal liability. But Plaintiff's proposed rule is
     quite another thing. It would effectively require any
     purchaser of assets to engage in comprehensive due
     diligence to discover any potential factual basis for
     a future claim against the predecessor, regardless of
     the size of the transaction, the sophistication of the
     parties, the absence of red flags, or the presence of
     affirmative representations confirming the absence of
     violations of law. The Court declines to undermine
     the notice requirement of the substantial continuity
     test, and to impose such a duty in the absence of a
     contrary command from the Second Circuit. As the
     Court has explained, Plaintiff's argument rests on a
     misreading of the facts in Bautista. To the extent,
     however, that Bautista can be read to support the
     proposition that a purchaser of assets has
     constructive notice of all violations of law by a
     business the assets of which are sold in an asset sale
     whenever those violations could have been ascertained
     through the exercise of reasonable due diligence, the
     Court respectfully disagrees.

     Such an expansive reconstruction of the concept of
     constructive notice would fatally wound the notice
     requirement of the substantial continuity test,
     rendering that critical requirement largely illusory.
     At the very least, imposing a duty of due diligence
     would risk subjecting nearly every innocent purchaser
     to trial on the issue of the reasonableness of its
     diligence efforts. And, as already noted, to treat


                                  20
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 21 of 29



     the notice requirement as toothless, subjecting nearly
     all innocent purchasers of assets to an extra-
     statutory form of joint and several liability for
     someone else's unlawful conduct, could beget a number
     of undesirable consequences.

Wang, 262 F. Supp. 3d at 94.


     Kratz does not point to any evidence of “red flags” that

should have reasonably induced Schlee & Stillman to embark upon

an investigation into the existence of potential employee claims

against RJBA.   Kratz’s administrative claim was pending before

the EEOC when the asset purchase was being negotiated, but suit

had not yet been filed in a court of record.       EEOC filings are

not open for public inspection, unlike the public filings at

issue in cases where courts have found constructive notice based

on the existence of a public record.      See, e.g., EEOC v. 786

South, LLC, 693 F. Supp. 2d 792, 795 (W.D., Tenn. 2010) (“This

case was a matter of public record for two months before Tripoli

II acquired the franchise license from 786 South.”); Guarcas,

2016 WL 7632944, at *8 (D.R.I. 2016) (at the motion to dismiss

stage, noting that a “pleading establishing the litigation is a

matter of public record in a court docket permits the inference

of notice.”).


     Similarly, there is no evidence of extensive news coverage

of RJBA’s employment practices that might have alerted



                                  21
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 22 of 29



defendants that some investigation into potential employee

claims was warranted.   See, e.g., N.L.R.B. v. S. Harlan Coal,

Inc., 844 F.2d at 386–87 (“Significant newspaper coverage only

strengthens the view that Jackson knew or reasonably should have

known of the unfair labor practices at Mine No. 12, and the

unfair labor practices complaint filed in response thereto.”).

And, plaintiff’s argument that RJBA’s termination of several

employees in its efforts to stay afloat should have alerted

defendants that pending employment claims were likely, is

largely undeveloped, unsupported by any relevant authority, and

therefore not sufficiently persuasive.      It would of course be

expected that a failing enterprise may well be cutting costs by

laying off employees.


     Finally, there is no persuasive evidence here suggesting

that RJBA and Schlee & Stillman were somehow in collusion —

turning a blind eye to potential employment claims, or engaging

in a game of “don’t ask, don’t tell,” with respect to such

claims.   Defendants have plausibly explained how the modest

purchase price for RJBA’s assets, essentially used furniture and

equipment, was calculated.    An independent appraisal conducted

by BKHCO on Schlee & Stillman’s behalf developed the valuation.

Given the circumstances, Stillman cannot be said to have paid a

suspiciously low price for RJBA’s limited assets.        Cf. Bautista,



                                  22
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 23 of 29



2015 WL 5459737, at *8 (“Defendants here paid suspiciously

little for the assets that they purchased from Srisuk.”)         Nor

does the record evidence suggest an “uncharacteristically quick

closing,” cf., id., or any other suspect or dubious circumstance

that might give rise to a finding of strategic ignorance, or

collusion, or suspicious conduct, or an effort by Schlee &

Stillman to obtain RJBA’s modest assets but avoid liability for

Kratz’s claim.


     Even if the court were to impose the carelessness or lack

of due diligence standard urged by Kratz, the level of diligence

conducted by Schlee & Stillman was, under these circumstances,

reasonable, given the size and nature of the transaction.         This

was not a negotiated merger, or a major transaction involving

substantial valuable assets.     It was a $15,000 purchase of used

goods useful in staffing a new branch office in a location where

a major client of Schlee & Stillman wanted them to locate.

While an opportunity to provide collection services to some

clients of RJBA who opted to continue with Schlee & Stillman was

of course also present, that was not the driving motivation for

Schlee & Stillman’s asset purchase.


     Stillman testified that, prior to purchasing RJBA’s assets,

he was primarily concerned about RJBA liabilities that might

potentially impact his firm’s current or future clients.         Thus,


                                  23
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 24 of 29



those were the liabilities on which he focused his attention

before the asset purchase: RJBA’s $1.3 million debt to Pentucket

Bank secured by a lien on all RJBA’s assets, and RJBA’s

obligations under its lease in Woburn.      Accordingly, even

applying a presumptive requirement of affirmative due diligence

when purchasing assets of another business, the court cannot

conclude that Schlee & Stillman acted unreasonably with respect

to what diligence might have been due in connection with this

transaction.   Given its comparative modesty, and clear terms,

not much diligence would normally be expected.        See EEOC v. 786

South, LLC, No. 2:07-cv-02621-JMP-tmp, 2010 WL 4628101, at *3

(W.D. Tenn. Nov. 8, 2010) (“786 South II”) (declining to impose

successor liability where successor likely could have learned of

the suit had it performed due diligence, but successor “offered

reasonable explanations for the lack of diligence”).


     Imposition of Successor Liability Would Be Inequitable

     The federal common law doctrine of successor liability, as

applied to employment claims, is not a good fit here.         Even if

constructive notice of Kratz’s employment claim were to be

imputed to Schlee & Stillman, the particular facts and

circumstances of the case would make the imposition of successor

liability inequitable.    See Heavenly Hana LLC, 891 F.3d at 847

(“Even when the requirements for constructive notice are met, in



                                  24
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 25 of 29



certain instances fairness could militate against imposing

successor liability.”).


     The notice requirement is, of course, meant to provide a

buyer with an opportunity to protect itself from potential

liability for existing employment claims.       With notice, a buyer

might negotiate a price discount to offset the potential

liability, or obtain an indemnification agreement or hold

harmless protection.   See Musikiwamba, 760 F.2d at 752.        In

Steinbach v. Hubbard, 51 F.3d 843, 846 (9th Cir. 1995), for

example, the Court of Appeals for the Ninth Circuit addressed

the notice requirement in the context of an “attempted purchase

of a company in distress.”    Noting that cases involving the

transfer of assets of a failing business, as is the case here,

ought to be considered “in a different light,” the court

observed:


     Because we are dealing in equity, we decline to close
     our eyes to the reality of the situation: in this
     case, because of the pending bankruptcy, there was
     little room for negotiation of protection. In noting
     this fact, we do not intend to shield companies who
     were merely lacking in foresight. We note only that,
     on the facts of this case, the equities underlying the
     notice prong do not weigh heavily in the employees’
     favor.

Id. at 847.




                                  25
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 26 of 29



     Here, RJBA was unarguably a failing business, on its last

legs, facing imminent dissolution, and hopelessly in debt — all

its assets subject to priority liens.      Even if Schlee & Stillman

had actual knowledge of Kratz’s EEOC claim, given the minimal

value of RJBA at the time of the asset purchase, there was

simply no room for negotiation of a lower purchase price to

reflect the liability risk Kratz’s claim might pose.         Schlee &

Stillman’s bargaining power in that regard was stymied by the

lack of sufficient asset value to cover even the legal fees and

costs likely necessary to defend against Kratz’s claim, even

assuming her claim had no merit at all.      That is, fees and costs

to defend the case, alone, would quickly exceed the full

purchase price, and a potentially meritorious claim would

require fees and costs that would have far exceeded those costs.


     Obviously, RJBA was in no position to provide a meaningful

indemnity or hold harmless commitment, nor would it likely do

so, even if it could, merely to facilitate a $15,000 purchase of

modest assets primarily for the benefit of its major creditor

(the business dissolved and Boudreau filed for bankruptcy

protection).   The creditor of course had no incentive to do so

as it was fully secured and the property was not worth much.

So, Schlee & Stillman would have had no realistic opportunity to

protect itself with respect to Kratz’s claim, even if it had had



                                  26
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 27 of 29



actual knowledge of it.    Schlee & Stillman would likely have had

little practical choice under these circumstances but to pass on

the opportunity to purchase the furniture and equipment, to no

one’s benefit — not RJBA’s, not its creditor’s, not Kratz’s, and

not its own — if the purchase unavoidably included Kratz’s

claim.


     It also seems that this asset purchase, such as it was,

could easily have been structured differently.        Pentucket Bank

could have foreclosed on its security (the assets), taken title,

and sold the assets to Schlee & Stillman, thereby avoiding any

risk of potential successor liability.      That the actual

transaction took a different, but functionally equivalent, form

should not weigh in favor of balancing the equities against

Schlee & Stillman.   The purchase, as structured, required the

lienholder’s agreement and required payment for the assets to be

delivered to the lienholder, the lien being released

contemporaneously with receipt of payment against the

substantial secured debt.    The fortuity of the transaction

details, while qualifying as a purchase of substantially all of

the assets of the prior business, from the prior business, is a

less weighty factor when the purchase could just as fortuitously

have been from a creditor post-foreclosure.       Equity takes notice

of the realities of such a transaction.



                                  27
     Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 28 of 29



     Accordingly, the equities here, on balance, do not favor

imposition of successor liability.      Cf. Tsareff v. ManWeb

Servs., Inc., 794 F.3d at 849 (“Shielding a successor employer

from liability when the company had knowledge of the potential

liability and still had bargaining power with regard to the

transaction runs counter to the policies underlying the doctrine

of successor liability.”) (citations omitted).


                              CONCLUSION

     The court’s earlier order on this issue identified certain

gaps in the summary judgment record that raised questions as to

whether Schlee & Stillman’s modest due diligence was driven by

an effort to evade potential liability for employment claims,

including Kratz’s.   Schlee & Stillman has sufficiently clarified

the record, and made evident that its actual ignorance was not

strategic, and its diligence efforts were reasonable and

proportionate to the modest scale and type of transaction

involved.   Under all the circumstances presented here, plaintiff

has failed to meet her burden to establish that the imposition

of successor liability would be equitable under these

circumstances.   For the foregoing reasons, plaintiff’s claims

against Schlee & Stillman (now Stillman Law) are DISMISSED.




                                  28
      Case 1:15-cv-00232-SM Document 86 Filed 03/22/19 Page 29 of 29



      SO ORDERED.

                                  ____________________________
                                  Steven J. McAuliffe
                                  United States District Judge

March 22, 2019

cc:   H. Jonathan Meyer, Esq.
      Lawrence B. Gormley, Esq.
      Daniel P. Schwarz, Esq.
      Samuel V. Maxwell, Esq.




                                   29
